Citation Nr: 0936047	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-35 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an anxiety disorder, 
including as due to bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active military service from April 1954 to 
April 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In September 2008, the Veteran, sitting at the RO, testified 
during a hearing conducted via video conference with the 
undersigned, sitting at the Board's main office in 
Washington, D.C.  A transcript of the hearing is of record.

The Board remanded the case in December 2008 to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.  
For the reasons set forth below, the appeal is again REMANDED 
to the RO via AMC.  VA will notify the Veteran if further 
action is required.


REMAND

In a January 2007 medical opinion the examiner opined the 
Veteran's current acquired mental disorder was not causally 
related to his service-connected hearing loss and tinnitus.  
(Emphasis added).  The Board notes, however, that the Veteran 
has consistently asserted, as noted in his substantive appeal 
(VA Form 9) that his depression had its onset near the end of 
his active service, and he has lived with it during the 
ensuing years.  His VA primary mental health care provider, a 
physician's assistant, concurs with the Veteran's assertion 
and opined as much based on the Veteran's history.

The appeal was initially reviewed on the basis of secondary 
service connection.  The Veteran's assertions of record, and 
the physician's assistant's opinion places the question of 
entitlement to direct service connection at issue and not 
just for "current" depression.  See Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  In light of these factors, 
additional medical input is indicated.

The service treatment records of June 1956 suggest there may 
be inpatient or clinical records related to the Veteran's 
acoustical trauma injury that are not associated with the 
claims file.  Additional inquiry of the National Personnel 
Records Center is needed to ensure all relevant records are 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), for direct and 
secondary service connection, that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal.

2.  The AMC/RO shall inquire of the 
National Personnel Records Center as to 
whether there are inpatient or clinical 
records related to the Veteran's in-
service exposure to acoustic trauma.  
Service treatment records indicate 
inpatient treatment may have occurred 
approximately in November 1955.  A search 
for the period November to December 1955 
should be conducted for any clinical 
records extant.  Any additional service 
records located should be associated with 
the claims file. 

3.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for an acquired mental 
disorder since October 2008.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

4.  After the above is complete, regardless 
of whether additional records are obtained, 
the AMC/RO shall refer the claims file back 
to the psychologist who conducted the 
January 2007 Compensation and Pension 
examination for another comprehensive 
review of the claims file, to include the 
service treatment records and a copy of 
this remand.  Request the examiner to opine 
whether there is at least a 50-50 
probability the Veteran manifested an 
acquired psychosis, or early symptoms of an 
acquired mental disorder during active 
service or within the year immediately 
following his separation from active 
service.  If so, is any currently diagnosed 
acquired mental disorder causally related 
to any acquired mental disorder or symptoms 
manifested during active service.  Any 
opinion and the rationale for it should be 
fully explained.

The examiner should specifically comment on 
the findings and opinion of the Veteran's 
treating physician's assistant (i.e., his 
primary VA mental health care provider.)  
Agreement or disagreement should be 
indicated and the reasons and bases for it.

If the psychologist deems another 
examination necessary to render the 
requested opinion, the AMC/RO shall arrange 
it.  The examiner is advised that the 
Veteran is a trained psychiatric nurse as 
well as a chiropractic.  Thus, his reported 
history of depression near the end of his 
active service should be assessed on that 
basis.  Further, please note that the term 
"at least as likely as not" or a "50-50 
probability" does not mean "within the 
realm of medical possibility." Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

Should the examiner find no relationship 
between any currently diagnosed psychiatric 
disorder and service, the examiner must 
comment as to whether the Veteran's hearing 
loss and/or tinnitus aggravates his 
acquired mental disorder-that is, does it 
chronically worsen it?  If so, state to 
what degree or percentage.

5.  After the foregoing development 
requested has been completed, the AMC/RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective procedures 
at once.

6.  Then review the Veteran's claim de novo 
in light of any additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

